DETAILED ACTION
Claim 1 is pending.  Claim 1 is considered in this Office action and has been rejected below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to acquiring data from a plurality of wind turbine sensors pertaining to one or more components of the drive train assembly (Collecting Information, an Evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); feeding the data into one or more RETINA remote nodes (Analyzing the Information, an Evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); filtering and aggregating the data into time intervals (Analyzing the Information, an Evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); identifying and removing data points corresponding to intervals when the wind turbine was operating in a curtailed state based on the statistical parameters (Analyzing the Information, an Evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The archived data in a central data-warehouse and computer system (implied) are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the archiving the data in a centralized data-warehouse (storing), receiving, and transmission steps above are insignificant extra-solution activity as these are storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0012] The data is may then be archived in a centralized data-warehouse.”

	Which is one of the only places where information about the warehouse can be found, with no description. Further Applicant’s specification states:

	
	Which further shows that this is use of a computer and the RETINA system with data and inputs fed from a sensor, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components as there are no details of any computer in the specification other than in 1B (a generic use of the patented RETINA system as in Applicant’s Specification [0012]), and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies such as the RETINA patented system. For the storing, receiving, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the archiving of data in the data-warehouse, nor the storing, receiving, and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claim 1 is allowable over the prior art of record and would be allowable if the independent claim was amended in such a way as to overcome the 35 USC 101 rejection set forth in the action. 
	The closest prior art of record are Buchan (U.S. Publication No. 2004/0153437), Vijayaraghavan (U.S. Publication No. 2013/0226317), and Sustaeta (U.S. Publication No. 2009/0204234).  While Buchan, a method and system for real time operations and maintenance, teaches the technology system for generating and delivering one or more business decisions, one or more data memory storage units for storing and managing parameters and attributes from a plurality of data stores, one or more data processor units which continuously feed values such as KPIs, one or more real-time logic processing units for determining impending operational risks, one or more key performance indicator configuration modules integrated with processing logic using a computational power provided by a set of mathematical library modules, n interface management unit have a gate to handle multiple interfaces, an internal database unit for storing and tracking configurations of key attributes, a library tool kit with math and used to build logic, one or more heuristic models, processing one or more linear and non-linear programming models, and a decision synchronizer unit for delivering decisions to an end user, it does not explicitly state pre-processing of the data utilizing nodes, data sufficiency analysis, or intra-data relationship analysis.  Vijayaraghavan, an apparatus that analyzes attributes of divers machine types for technical upgrades, teaches pre-processing of data, wherein the pre-processing uses data reduction, data transformation, and feature extractions, K-means clustering, de-risking of impending risk, and a risk pattern prediction detection unit that computes degrees of similarity, but does not linear and non-linear optimization, or the particular manner to which fitment, intra-data, data sufficiency, and dimensional analysis are performed.  Sustaeta, a system and method for dynamic multi-objective optimization, teaches linear and non-linear programming, as well as various statistical analysis, but not the specific manner to which the fitment, intra-data, data sufficiency, and dimensional analyses are performed. None of the above prior art explicitly teaches the pre-processing of data by utilizing the data sufficiency analysis, intra-data relationship analysis, dimensional analysis, and fitment analysis for models in the particular manner as claimed, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1 and 10-11 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130226317 A1
Vijayaraghavan; Athulan et al.
Apparatus That Analyses Attributes Of Diverse Machine Types And Technically Upgrades Performance By Applying Operational Intelligence And The Process Therefor
US 20090204234 A1
Sustaeta; Angel et al.
SYSTEM AND METHOD FOR DYNAMIC MULTI-OBJECTIVE OPTIMIZATION OF MACHINE SELECTION, INTEGRATION AND UTILIZATION
US 20060161952 A1
Herz; Frederick et al.
System and method for scheduling broadcast of an access to video programs and other data using customer profiles
US 20040153437 A1
Buchan, John Gibb
Support apparatus, method and system for real time operations and maintenance
WO 2012035547 A2
ATHULAN V et al.
Machine attribute analyzing device for use in control, management and optimization system of industrial machines, has signal output that activates system of safety alarms to indicate present and oncoming safety-related events
US 8311863 B1
KEMP S M
Computer implemented method for providing high performance capability assessment of utility business/organization, involves obtaining resultant performance level for utility industry key assessment area by processor
US 20040153437 A1
BUCHAN J et al.
Real-time production process asset managing apparatus, has expert system to create expert status and trend reports on uptime, production status and loss, equipment loss, equipment performance and access portal to display reports
US 20060224437 A1
Gupta; Atul Kumar et al.
Systems and methods for customer relationship evaluation and resource allocation
US 20060178918 A1
Mikurak; Michael G.
Technology sharing during demand and supply planning in a network-based supply chain environment
US 20050027683 A1
Dill, Marcus  et al.
Defining a data analysis process
US 20040064351 A1
Mikurak, Michael G.
Increased visibility during order management in a network-based supply chain environment
US 8417360 B2
Sustaeta; Angel et al.
System and method for dynamic multi-objective optimization of machine selection, integration and utilization
US 8311863 B1
Kemp; Stacy M.
Utility high performance capability assessment
US 8032409 B1
Mikurak; Michael G.
Enhanced visibility during installation management in a network-based supply chain environment
US 7818203 B1
Pearson; James Owen et al.
Method for scoring customer loyalty and satisfaction
US 7716077 B1
Mikurak; Michael G.
Scheduling and planning maintenance and service in a network-based supply chain environment
US 7584165 B2
Buchan; John Gibb
Support apparatus, method and system for real time operations and maintenance
US 7124101 B1
Mikurak; Michael G.
Asset tracking in a network-based supply chain environment
US 6671818 B1
Mikurak; Michael G.
Problem isolation through translating and filtering events into a standard object format in a network based supply chain
US 20210319894 A1
Sobol; Adam G. et al.
WEARABLE  ELECTRONIC DEVICE AND SYSTEM USING LOW-POWER CELLULAR TELECOMMUNICATION PROTOCOLS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        11/17/2021